DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Jennifer Suarez (Reg. No. 72,454) on 11 March 2021, 16 March 2021 and 18 March 2021.  Claims 5, 11 and 15 have been amended.  Claims 1-20 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail left by Jennifer Suarez (Reg. No. 72,454) on 17 March 2021 and telephonic interview on 18 March 2021.

The application has been amended as follows: 




Claims
5.  (Currently Amended)  The irrigation controller of claim 1, wherein the removable plug-in device is configured to communicatively couple to an external device.

11.  (Currently Amended)  A method for use in controlling irrigation by an irrigation controller comprising: 
removably coupling a removable plug-in device to an interface connector port of a control unit of the irrigation controller, the irrigation controller comprising a housing, the control unit within the housing, and driver circuitry in the housing;  
wherein the control unit comprises a first microcontroller configured to execute stored irrigation programs, and wherein the interface connector port that is electrically and communicatively 
wherein the driver circuitry is separate from and coupled to the control unit and is configured to actuate irrigation valves based on control signals received from the first microcontroller;  and 
wherein the removable plug-in device comprises a second microcontroller, and does not include any driver circuitry configured to actuate any irrigation valves based on any control signals received from the first microcontroller; and sending and receiving, by the second microcontroller, data communications to and from the first microcontroller, such that the first microcontroller and the second microcontroller function together during use of the irrigation controller.

communicatively coupling the removable plug-in device to an external device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
U.S. Patent No. 5,479,338 discloses a programmable controller apparatus and method for irrigation systems including at least one removable control module interfacing with internal circuitry of the programmable controller apparatus for activating and operating a plurality of watering valves; U.S. Patent No. 7,996,115 B2 discloses irrigation controllers are modular in that various functional components of an irrigation controller are implemented in removable modules that when inserted into position within the irrigation controller, expand the capabilities of the irrigation controller; U.S. Patent No. 7,444,207 B2 discloses an irrigation controller for controlling an operation of an irrigation system; and U.S. Patent No. 8,738,188 B2 discloses a modular irrigation controller with expandable features.

However, none of the prior art of record, alone or in combination, expressly or fairly suggest an irrigation controller and method of use thereof comprises of a control unit with a first microcontroller, driver circuitry configured to actuate irrigation valves and a removable plug-in device comprising a second microcontroller; wherein the removable plug-in device is coupled to an interface connector port of the control unit, the second microcontroller of the removable plug-in device sends and receives data communications to and from the first microcontroller and the removable plug-in device . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to irrigation controllers and systems.

U.S. Patent Publication No. 2006/0030971 A1 discloses a modular controller that connects to irrigation modules with varying station terminals and a standard footprint size.

U.S. Patent Publication No. 2008/0319585 A1 discloses an irrigation controller for controlling an operation of an irrigation system.

U.S. Patent Publication No. 2017/0118929 A1 discloses a controller has two irrigation station module connection areas within it and can either accept two irrigation 

U.S. Patent Publication No. 2018/0310495 A1 discloses an irrigation controller, includes a housing, a microcontroller within the housing that is configured to store and execute an irrigation schedule, a valve driver coupled to the microcontroller that is configured to output a zone activation signal to an actuatable zone valve in response to signaling from the microcontroller, and a user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117